Citation Nr: 0204614	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Mr. Daniel G. Krasnegor, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1969 to March 1970.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder.  He appealed the 
decision to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in March 2000 denying the claim, and 
he appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).

In March 2001, during the pendency of the appeal to the 
Court, VA's then Acting General Counsel-representing the 
Secretary, filed a motion requesting that the Court vacate 
the Board's decision and remand the case for readjudication.  
The veteran's representative did not oppose the motion in a 
response brief that he filed in April 2001, and the Court 
granted the unopposed motion later in April 2001 and returned 
the case to the Board for compliance with the directives 
specified in the unopposed motion.


FINDINGS OF FACT

1.  The veteran received both outpatient and inpatient 
treatment from VA during 1992, including while hospitalized 
in July 1992 for hypertension.

2.  During the July 1992 hospitalization, the veteran 
temporarily experienced cardiac arrhythmia (sinus 
tachycardia) manifested by chest pain, palpitations 
and pounding of his heart as a result of medication (Cardura) 
prescribed for his hypertension; those symptoms eventually 
subsided, however, after discontinuing that medication, and 
his sinus rhythm had returned to within normal limits when 
measured during an electrocardiogram; the resolution of those 
symptoms occurred even prior to his discharge from the 
hospital.

3.  There is no medical evidence of record indicating the 
veteran has experienced a recurrence of the cardiac 
arrhythmia (sinus tachycardia) during the several years since 
1992, and a VA physician who examined him in February 1998 
indicated that it is unlikely that any cardiac pathology that 
he currently has-including his hypertensive cardiovascular 
disease, was caused or permanently aggravated by 
the treatment that he received from VA during 1992.

4.  The medical evidence of record is not equally balanced, 
or favorable to the claim, on the issues of whether the 
veteran has experienced a recurrence of his cardiac 
arrhythmia (sinus tachycardia) during the years since 1992 
or whether he currently has cardiac pathology as a 
consequence of the treatment that he received from VA during 
that year-including the medication prescribed for his 
hypertension.


CONCLUSION OF LAW

The veteran does not have additional cardiac disability that 
is proximately due to or the result of the outpatient and 
inpatient treatment that he received from VA during 1992.  38 
U.S.CA. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he developed a heart disorder 
("cardiovascular disability") from medication that he was 
given for treatment of his hypertension during 1992-
initially at the VA outpatient clinic (VAOPC) in Ft. Myers, 
Florida, and later while hospitalized at the VA medical 
center (VAMC) in Bay Pines.


When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).  And for claims, as here, 
filed prior to October 1, 1997 (the veteran filed his claim 
on September 28, 1992), a showing of negligence or fault on 
the part of VA is not necessary for recovery-whereas it 
would be if his claim was filed on or after that date.  Brown 
v. Gardner, 115 S. Ct. 552 (1994); 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); VAOPGCPREC 40-97 (Dec. 31, 1997).

Also, according to 38 C.F.R. § 3.358(b)(2) (2001), section 
1151 compensation is not payable for the continuance or 
natural progression of disease or injuries for which the 
treatment was authorized.  Furthermore, section 1151 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran-or, in appropriate 
cases, his representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the treatment administered.  38 C.F.R. § 
3.358(c)(3) (2001).

A VA physician who reviewed the claims file and examined the 
veteran in February 1998 indicated:

When the veteran states that he had heart 
damage, certainly there is no evidence of 
damage documented by the veteran's 
record.  It was noted that his 
electrocardiogram [EKG/ECG] did show some 
anterior subendocardial ischemia but this 
is certainly only an electrical diagnosis 
from EKG, it does not show that he has 
had actual heart damage.  I would feel at 
this time in reviewing the records that 
had the veteran really had an myocardial 
infarction he would have certainly had 
more of a cardiac evaluation and probably 
even a cardiac catheterization which I 
find no evidence of having been done.

Certainly, sinus tachycardia is 
arrhythmia but it was certainly not 
critical arrhythmia and it is certainly 
not the type of thing one normally would 
find from the drugs and certainly I find 
no evidence of explaining [why] the 
veteran has such hostile feeling against 
the VA when he is accusing the VA of 
malpractice and causing him to have heart 
damage due to improper treatment.

That VA physician also went on to conclude that:

At this time we were asked by remarks to 
indicate nature and severity of any other 
heart pathology and whether it was caused 
by treatment at VA Medical Center 
Bay Pines.  As we stated at this time, we 
find no evidence of severe heart damage 
and certainly it is unlikely that any 
pathology that he does have was caused by 
treatment at the VA medical center.

The medical opinion of that examining VA physician was 
contrary to a clinical diagnosis earlier made at the VAMC in 
July 1992, following the veteran's hospitalization, of 
"[c]ardiac arrhythmia secondary to medication."  The 
specific medication mentioned in the report of that 
hospitalization was Cardura, which reportedly had caused the 
veteran to begin experiencing palpitations, heart pounding 
and chest pain lasting about 15 seconds.  But the VA hospital 
records also show the Cardura was discontinued because of 
that, and the veteran's cardiac arrhythmia (sinus 
tachycardia) and the associated symptoms subsequently abated, 
even prior to his discharge from the hospital.  And of equal 
or even greater significance, there is no medical evidence of 
record indicating that he has experienced a recurrence of 
those symptoms (the irregular heartbeat, etc.) during the 
several years since 1992.  So to further support the claim, 
the veteran's representative recently submitted additional 
medical treatise evidence in December 2001 indicating, among 
other things, that possible side effects of Cardura include 
an irregular heartbeat, palpitation and tachycardia, which 
contradicts what the VA physician indicated in the report of 
his February 1998 evaluation.  The veteran's representative 
further argued that, according to 38 C.F.R. §§ 4.14, 4.104, 
Diagnostic Codes 7010-7011, compensation under the provisions 
of 38 U.S.C.A. § 1151 is not predicated on the veteran having 
had "critical" arrhythmia, which also contradicts the 
conclusions of the VA examiner.

While the records of the July 1992 hospitalization at the 
VAMC, as well as the medical treatise evidence submitted more 
recently in December 2001, confirms that the veteran did-in 
fact, experience some cardiac arrhythmia or sinus tachycardia 
as a result of the administration of anti-hypertensive 
medication (and specifically, the Cardura) while he was a 
patient at the VA hospital during the time in question, the 
fact remains that his symptoms were only acute and transitory 
and subsided even before he was released from the VA hospital 
in July 1992.  By the time of his discharge, his sinus rhythm 
had returned to within normal limits.  Moreover, as alluded 
to above, there also is no objective medical evidence of 
record showing a recurrence of the cardiac arrhythmia/sinus 
tachycardia at any time during the years since 1992 or 
otherwise indicating that he actually has gone on to develop 
a chronic cardiovascular disability as a consequence of that 
treatment.  So this in turn means there is no proof that he 
actually suffered "additional disability" from that 
treatment-which is a fundamental requirement for receiving 
compensation from VA under the provisions of § 1151.  In 
other words, it is not enough to receive compensation under 
this statute, or under the implementing regulation § 3.358, 
merely to show that the veteran temporarily experienced some 
heart palpitations and chest pain, etc., when treated by VA 
during 1992, absent a showing that these symptoms also have 
persisted during the years since to the point that he now 
actually has a chronic heart disorder as a residual of that 
treatment.  While the more recently dated medical evidence of 
record, including the report of his February 1998 VA medical 
examination, shows that he continues to have hypertensive 
cardiovascular disease, there is no medical evidence or 
opinion indicating that he also continues to experience the 
heart palpitations, pounding, chest pain, etc., as a result 
of cardiac arrhythmia/sinus tachycardia.  Indeed, during that 
February 1998 VA medical examination, an electrocardiogram-
although abnormal in other unrelated respects, showed that he 
continued to have a normal sinus rhythm.  Thus, even were the 
Board to totally disregard the February 1998 VA examiner's 
use of the descriptive language "severe" and "critical" in 
assessing the status of the veteran's heart or any damage to 
it-including contemporaneous to the treatment at issue as 
well as currently, there still is not any medical evidence 
whatsoever showing that he still experiences the specific 
symptoms at issue-namely, the heart palpitations, so on and 
so forth, which formed the very basis of his present claim 
under § 1151.  And since there is no such medical evidence in 
this particular instance, his claim for compensation under 
the provisions of § 1151 must be denied as a matter of law 
due to a complete lack of any medical evidence showing that 
he currently has the particular conditions and associated 
symptoms at issue.  Cf.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Certainly, under the facts at hand, without any 
medical evidence showing the veteran currently has 
the specific conditions alleged, it cannot reasonably be 
concluded that he has "additional disability" from the VA 
treatment in 1992 as contemplated by § 1151.

In closing, the Board also must address the rather recently 
enacted Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA since has been codified, as amended, at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001), and the 
implementing regulations are found at 66 Fed. Reg. 45, 620 
(to be codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  This change in the law occurred during 
the pendency of this appeal, so the veteran is entitled to 
have this new law considered in his case since it is "more 
favorable" to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  This new law redefines VA's obligations with respect 
to the duty to assist and includes an enhanced duty to notify 
a veteran of information and evidence necessary to 
substantiate his claim for VA benefits.  This new law also 
eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  With certain exceptions that are not relevant to 
this particular appeal, this change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, November 9, 2000, or filed before that date and not yet 
final.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).

Although the RO has not had an opportunity to notify, develop 
or consider the veteran's claim under the requirements of the 
VCAA, the motion that was filed at the Court by VA's then 
Acting General Counsel (which the veteran's representative 
did not oppose) clearly apprised the veteran of this new law 
and, more importantly, of its legal implications insofar as 
his particular appeal is concerned.  Indeed, it primarily was 
because of the enactment of the VCAA during the pendency of 
this appeal that the Court vacated the Board's prior decision 
(at the request of the VA's then Acting General Counsel) and 
returned the case to the Board for readjudication.  But the 
Board need not, in turn, send the case all the way back to 
the RO for consideration of the VCAA since the rating 
decision that the veteran appealed and the statement of the 
case (SOC), even aside from the notice provided in the Acting 
General Counsel's motion, duly apprised the veteran of the 
type of evidence needed to succeed in this case and of the 
applicable laws and regulations governing the outcome of it.  
Those documents also explained the reasons and bases for 
denying his claim, and all of the relevant medical records at 
issue already have been obtained-including those concerning 
his treatment from VA during the times in question in 1992.  
Furthermore, the RO had him examined in February 1998 for the 
specific purpose of obtaining a medical opinion concerning 
whether his allegations have merit, and he declined his 
opportunity to testify at a hearing when submitting his 
substantive appeal (on VA Form 9).  So merely to return this 
case to the RO strictly out of hand-for specific 
consideration of the VCAA, would serve no useful purpose.  
And in fact, those types of remands should be avoided 
whenever possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran and his representative believe they already have 
submitted sufficient medical and other evidence to warrant 
receiving compensation under § 1151, not that additional 
evidence is necessary to substantiate their allegations.  
But it is not error for the Board to conclude, as here, that 
the veteran did not suffer additional injury or aggravation 
as a result of the outpatient and inpatient treatment in 
question, provided the Board adequately weighs the evidence-
both for and against the claim, and explains why it believes 
certain evidence is more probative.  See Boggs v. West, 11 
Vet. App. 334 (1998).  In fact, it is the Board's 
responsibility to do this when adjudicating claims.  
38 U.S.C.A. § 7104(a), (d)(1) (West 1991); see also Allday v. 
Brown, 7 Vet. App. 517, 527 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992).  And although the Board may not ignore 
evidence that is favorable to the claim, the Board 
nonetheless is free to discount the probative value of it so 
long as the Board adequately explains its reasons and bases 
for doing so.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-
01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  Here, because the July 1992 VA hospital records-
including the notation on the discharge summary of "cardiac 
arrhythmia secondary to medication," and the medical 
treatise evidence submitted by the veteran's representative 
reiterating this as a possible side effect, still does not 
address the more substantive question of whether the veteran 
still experiences cardiac arrhythmia (sinus tachycardia), the 
preponderance of the evidence is against the claim.  Hence, 
the benefit-of-the-doubt doctrine does not apply and the 
appeal must be denied.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for a 
heart disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

